Filed 12/29/20 In re Ivy A. CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 In re IVY A., a Person Coming
 Under the Juvenile Court Law.


 CONTRA COSTA COUNTY
 CHILDREN AND FAMILY
 SERVICES,
                                                                        A159724
             Plaintiff and Respondent,
 v.                                                                     (Contra Costa County
                                                                        Super. Ct. No. J1800268)
 P.A.,
             Defendant and Appellant;



         This is the third appeal by Paul A. (Father) in this dependency
regarding daughter Ivy A. This time, Father challenges the juvenile court’s
order terminating his parental rights following a Welfare and Institutions
Code section 366.26 hearing.1 He contends the court’s renewed appointment
of a guardian ad litem for him was an abuse of discretion. He also argues
there was no substantial evidence to support the court’s finding that Ivy is
adoptable. We reject both contentions and affirm.


      All further statutory references are to the Welfare and Institutions
         1

Code unless otherwise stated.

                                                               1
                               BACKGROUND
      Ivy, born in February 2018, was removed from her home in March 2018
and declared a dependent of the juvenile court in July 2018. A detailed
discussion of the facts relating to her dependency are set forth in our prior
two unpublished opinions. In In re Ivy A. (June 11, 2019, A154918) [nonpub.
opn.] (Ivy A. I) we affirmed the juvenile court’s jurisdictional findings and its
appointment of a guardian ad litem for Father based on substantial evidence
of his mental incompetence and inability to assist counsel. (Ibid.) Months
later, in In re Ivy A. (Nov. 11, 2019, A156604) [nonpub. opn.] (Ivy A. II), we
concluded it was harmless error when the court relieved Father’s court-
appointed counsel and that substantial evidence supported the court’s finding
that Father was provided reasonable reunification services. (Ibid.)      We
affirmed the court’s order setting the section 366.26 hearing. (Ibid.)    This
appeal challenges the court’s order following the section 366.26 hearing, so
we discuss only the facts relevant to that proceeding.
      The section 366.26 hearing was originally scheduled for June 2019 but
was continued so that Ivy’s parents, who did not appear, could be properly
noticed. At the time, Father did not have an attorney and his guardian ad
litem had not had any contact with him.
      In October 2019, when the parties reconvened for the section 366.26
hearing after both parents were provided notice, they again did not appear.
In discussing whether to proceed, Father’s guardian ad litem asked to be
relieved and requested the court to appoint Father counsel. The court
declined to relieve the guardian ad litem because there had been no apparent
change in Father’s circumstances, but set a date for appointment of new
counsel for Father and continued the section 366.26 hearing. Ivy’s attorney
asked the court to suspend visits for both of Ivy’s parents pending the



                                        2
rescheduled hearing. Based on reports prepared by Contra Costa County
Children and Family Services (the Department), the court found that visits
were harmful to Ivy and granted the request.
      At the hearing two weeks later, Father’s new counsel requested and
was provided another continuance of the section 366.26 hearing.
      The section 366.26 hearing took place on December 19, 2019 with
Father present represented by counsel and with his guardian ad litem.
      At the outset of the hearing, Father’s attorney requested the court
reconsider the guardian ad litem appointment. Father no longer believed he
needed a guardian ad litem nor did he want an attorney. Father’s guardian
ad litem joined his request. The court conducted a new guardian ad litem
evaluation.
      During the in camera proceeding, the court asked Father to explain his
understanding of the purpose for the day’s hearing, and Father responded it
was to terminate parental rights. Asked about the standards that would
guide the court to make such a decision, Father explained that he would have
to prove the court had no jurisdiction to take his child “because statutes,
codes, and regulations are for government authorities only, not
human/Creators, in accordance with God’s law. And all codes, rules, and
regulations are unconstitutional and lack due process.” Father supported
this principle with Rodrigues v. Donovan (1985) 769 F.2d 1344 (Rodrigues).
He further explained: “ ‘For the record, that would mean that statutes and
codes that the state and agency is moving this court with under [sic] are
unconstitutional and lacking due process, and they are repugnant to the
U[.]S[.] Constitution and are null and void as brought out in the case law of
Marbury v. Madison . . . . ’ ” Father demanded the case be dismissed for lack
of personal jurisdiction based on the unconstitutionality of the proceeding.



                                       3
He urged the court to “ ‘not shy away from upholding the U[.]S[.]
Constitutional supremacy by upholding [his] constitutional rights in the face
of illegal activities of the state agency.’ ” Earlier in the day, without telling
his attorney, Father filed a document with the court that made these same
points, and it was made an exhibit to the hearing.
      To ensure it understood Father’s position, the court clarified with
Father that he was arguing the court had no authority to apply the laws
against him. Father pointed out he was a “a California national . . . not a
citizen” and responded, “Everything is under the Supreme Court, the rules.
[¶] And then also, too, I broke it down with, you know, the acts and the
reasons where they think they have the authority to take my child, but they
don’t.” The court then asked Father if he understood his right to appeal from
a decision to terminate his parental rights. Father said he did, and explained
that he would need to fill out a paper for an appeal and submit it to the court.
      The court made its ruling from the bench as follows: “I do find by a
preponderance of the evidence that [Father] is not able to understand the
nature of this particular proceeding and is not able to assist his counsel in
the conduct of his defense in a rational manner, and, therefore, I’m going to
retain [the guardian ad litem for Father].” The court went on to conduct the
section 366.26 hearing.
      The section 366.26 report, which had been prepared for the original
June 2019 hearing, was updated in October and again in December for the
hearing. It provided the following information.
      Ivy had been living in a licensed home since February 2019. When she
first arrived there, she displayed a variety of concerning behaviors, including
aggression around meal time, head banging, and biting others. An
assessment by an infant mental health specialist reported that such



                                         4
behaviors were normal following an abrupt change in placement and
diagnosed Ivy with adjustment disorder. Eventually, Ivy began working with
two behavioral therapists.
      Even with her adjustment disorder, the mental health specialist had no
concerns about Ivy’s treatment or care in her current placement. By June
2019, the therapist found Ivy was adjusting and making great progress in the
new home. She was no longer biting or being aggressive around mealtime.
She sought out her new caregivers and appeared to have developed a bond
with them and their son. The social worker observed she was “happy,
smiling, and laughing” when with them.
      Developmentally, she was on target for her age. However, her
caregivers were concerned about Ivy’s ability to speak clearly. There were
plans for her to work with a speech pathologist.
      Father’s contacts with Ivy were reviewed at length. Father entered an
appearance with the court in May 2018, two months after Ivy’s removal. At
that point he was granted supervised visits. Over the next six months, he
attended 22 of 29 possible visits. He engaged appropriately and lovingly with
Ivy and there were no incidents. But he stopped visiting after attending the
November 8, 2018 visit, and at the time of the hearing had not seen Ivy for
almost 13 months. The social worker reported that her only contact with
Father was in August 2019 when he declined to consent to Ivy’s caregivers’
request to travel out of state with her. Father left the social worker a
voicemail stating he was outraged and wanted Ivy back but left no phone
number for her to call.
      Ivy’s mother’s visits were similarly inconsistent. The early ones
occurred without incident, and her mother was able to address Ivy’s needs,
and play with her appropriately and affectionately. However, after a May



                                       5
2019 visit, the social worker no longer received responses from Ivy’s mother
when she attempted to arrange additional visits. Ivy’s mother emailed the
social worker once to state she had made several attempts to reach out in
order to schedule a visit, but Ivy’s mother did not respond to the social
worker’s reply seeking her contact information. Also, Ivy’s caregivers
reported that after visiting with her mother, Ivy exhibited a regression in
behavior, which included inconsolable crying and gagging. Her progress
improved over the recent months without parental visits.
      Ivy appeared to be adjusting well under the care of her current
caregivers. They were nurturing and affectionate towards Ivy. In turn, Ivy
was attached to them and sought them out for comfort and affection. The
caregivers were committed to adopting Ivy and to providing her a permanent,
stable and loving home.
      The Department’s assessment stated: “Ivy is improving after having a
difficult placement change that occurred in February 2019. The current
caregivers have been working diligently to provide the necessary support and
comfort to [her] given the difficulties and changes in her life. The child has
adjusted well in her placement with the current caregivers. The child has
developed a relationship with the caregivers and their son. . . . The family
has welcomed Ivy into their home. Their son runs around proudly talking
about his little sister. The prospective adoptive parents have been providing
the child with a very nurturing, stable and loving home. The child is thriving
from such devotion, care, and stability.”
      The Department had an approved home study on file for the caregivers.
They had expressed an interest in adopting Ivy, and there were no
impediments to approving their home for adoption. The Department
described Ivy as both generally adoptable and “specifically adoptable to the



                                       6
family.” In the Department’s view, “Ivy [did] not have a significant
parent/child relationship that would outweigh the benefits of legal
permanency for her.” Since she was in a concurrent foster home that was
willing and able to adopt her, the Department recommended parental rights
be terminated and adoption be Ivy’s permanent plan.
      Father testified in the hearing. He objected to the entire proceeding
and to termination of his parental rights. He explained, “ The reason why I
object is because all codes, rules, and regulations are for the government
authority only, not human/Creators in accordance with God’s laws. All codes,
rules, and regulations are unconstitutional and lacking due process.” Father
believed he had a bond with his daughter, even though he had not seen her
for some time. Father described his last visit with Ivy. They played and
made up characters with her dolls. He placed her on top of his shoulders,
grabbed her arms, and pretended to be an airplane. She laughed and giggled,
and he told her how much he loved and cared for her, and how he looked
forward to having her home. Ivy showed no distress during his visits and
was very happy.
      Father said he last visited “[r]oughly three months ago, four months
ago.” He and Ivy’s mother both requested ongoing visits but he “never [got] a
phone call back.” The social worker refused to return his phone calls or
emails. But he could not remember the name of the social worker he called.
According to Father, the Department terminated his visits with Ivy because
he missed one visit.
      He explained the court should not terminate his parental rights
“[b]ecause I’m a very loving Father who had two other children that nothing
ever happened to them. And I don’t understand why I’m in the situation I’m
in right now, seeing—what did I do? Exist?” Father reiterated his belief that



                                       7
the juvenile court lacked jurisdiction and could not “move forward.” He went
on: “Because, once again, I’m a living father who has spent countless hours
and hours researching legalese that I know nothing about to save my child
from what I feel are kidnappers. [¶] I feel that—I don't understand how any
of you sleep at night. I don't. Because you’re taking a child from somebody
who did nothing wrong and saying that the mother who is legally prescribed
methadone from the state of California and you took a child because of that.
I don't know how you sleep.” When he was stepping down from the witness
stand, Father commented, “Like I said . . . there’s a jurisdictional challenge.
I’m going to go ahead and continue to speak whether you like it or not. And
this Court can’t move forward . . . . [¶] . . . [¶] You can’t prove you have
jurisdiction over me, nor can this court.”
      The Department social worker testified. She agreed that the visitation
reports showed positive interactions between father and daughter and that
Father was able to meet Ivy’s needs during those visits. The social worker
received an email from Father, and a voicemail which she could not return
because he did not leave his phone number. But Father did not request a
visit in either communication. The social worker acknowledged that the
guardian ad litem appointment was a factor in her recommendation to
terminate parental rights because it reflected that Father had a diminished
mental capacity. Even so, Ivy’s best interests were the driving factor.
      Father was recalled to testify in response to the social worker’s
testimony. He said it was incorrect that he did not ask for visits. He
explained that visits ended because once he did not show up and a
caseworker, whose name he could not recall, texted him that he would not be
allowed to see Ivy anymore. He also disputed that his last visit was in
November 2018.



                                        8
      The court also allowed Father to again state why he objected to
termination of his parental rights. Father reiterated his earlier points:
“Well, I would object because I have a jurisdictional challenge in another
court that you can’t terminate my parental rights right now; that, actually,
this whole court comes to a stop because of the fact that when a jurisdiction
challenge has been made, the Court cannot move forward. That’s why I
believe that you can't terminate my rights today. [¶] And another reason
why you shouldn’t is because I actually love my daughter and so does the
mother. And you guys are robbing us of something that you have no right to
whatsoever. [¶] So shake your head all you want, but, you know, it’s all I can
say. What would you do if you were put in this situation? Would you just sit
there and let people mow over you and take everything from you.” As he
stepped down, he added, “[Y]ou guys lose all of your immunity once you
decided not to follow the Constitution. Even you, Judge. I hope you’re aware
of that. I’m aware of that.[¶] . . . [¶] We will be seeing each other again.
Trust and believe, whether you terminate my rights or not—[¶] I’m going to
go ahead and leave. This doesn’t mean shit to me. You are not even a judge.
You’re an administrator, okay. So you have no rights to do anything to me,
actually. You know this. And that’s the reason why you shut me down. [¶]
And this bitch right here, same thing . . . [¶] . . . [¶] I have nothing but
contempt for this court.” Father left the courtroom. The court was compelled
to continue the hearing.
      The section 366.26 hearing was reconvened on January 9, 2020.
Father, accompanied by another man, entered the courtroom before the
hearing started. They were asked to leave the courtroom because they were
early, but declined. Father then served county counsel with documents.
After being asked to leave several more times, they did.



                                         9
      Father did not return to the courtroom and was not present when the
matter was called. So, his counsel requested a continuance, which the court
denied.
      Before issuing its ruling on the section 366.26 petition, the court noted
that Father’s challenge to the court’s jurisdiction at the prior hearing “just
reaffirmed . . . that [he was] in fact incapable of rationally assisting in his
defense.” The court summarized Father’s behavior before the court, including
his interruptions with jurisdictional objections, his abrupt departure from the
courtroom before the end of the hearing, and his refusal to leave the
courtroom earlier that day so that he could serve county counsel with
documents. The court described Father’s behavior as “irrational, accusatory,
and somewhat threatening.” Thus, the court continued to believe Father
required a guardian ad litem.
      The court then ruled on the merits of the section 366.26 petition. The
court found that the parents had “little or no meaningful relationship with
Ivy.” The court had no doubt about their love for Ivy or that they were
generally appropriate and loving during their visits. But “they presently
ha[d] no bond that [came] anywhere near the benefits that Ivy [could] attain
by being adopted by her caregivers.” The court found by clear and convincing
evidence that the continuation of parental rights would be detrimental to Ivy
and that it would also be detrimental to return her to her parents’ custody.
      The court further found that the prospective adoptive parents had “a
loving, supporting, nurturing, and healthy relationship with Ivy” and that
Ivy had developed a strong bond with them and their son. The prospective
adoptive parents had had Ivy almost half her life, were committed to
adopting her, and their home had been approved for adoption. The court
found Ivy was generally and specifically adoptable, and there was clear and



                                        10
convincing evidence that Ivy would be adopted. Accordingly, the court
terminated parental rights and made adoption Ivy’s permanent plan. Father
appeals.
                                 DISCUSSION
A.    Ongoing Guardian Ad Litem Appointment
      Father argues the court’s findings and order continuing his guardian
ad litem must be reversed. Not so.
      As we stated in Ivy A. I: “ ‘In a dependency case, a parent who is
mentally incompetent must appear by a guardian ad litem appointed by the
court.’ ” (Ivy A. I, supra, A154918, quoting In re James F. (2008) 42 Cal.4th
901, 910 (James F.).) “ ‘[T]he primary concern in section 300 cases is whether
the parent understands the proceedings and can assist the attorney in
protecting the parent’s interests in the companionship, custody, control and
maintenance of the child.’ [Citation.] ‘In a dependency proceeding, a juvenile
court should appoint a guardian ad litem for a parent if the requirements of
either Probate Code section 1801 or Penal Code section 1367 are satisfied.’ ”
(In re M.P. (2013) 217 Cal.App.4th 441, 453 (M.P.).) Penal Code section 1367
provides that a person is incompetent if he or she “is unable to understand
the nature of the criminal proceedings or to assist counsel in the conduct of a
defense in a rational manner.” (Pen. Code, § 1367.) Probate Code section
1801 allows for an appointment when a person is “unable to provide properly
for his or her personal needs for physical health, food, clothing, or shelter” or
is “substantially unable to manage his or her own financial resources or resist
fraud or undue influence.” (Prob. Code, § 1801, subds. (a), (b).) “ ‘[T]he trial
court must find by a preponderance of the evidence that the parent comes
within the requirements of either section.’ ” (M.P., supra, at p. 453.)




                                       11
      “Before appointing a guardian ad litem for a parent in a dependency
proceeding, the juvenile court must hold an informal hearing at which the
parent has an opportunity to be heard. [Citation.] . . . A parent who does not
consent must be given an opportunity to persuade the court that appointment
of a guardian ad litem is not required, and the juvenile court should make an
inquiry sufficient to satisfy itself that the parent is, or is not, competent.
[Citation.] If the court appoints a guardian ad litem without the parent’s
consent, the record must contain substantial evidence of the parent’s
incompetence.” (James F., supra, 42 Cal.4th at pp. 910-911.)
      Here, the court’s decision to retain Father’s guardian ad litem
appointment was supported by substantial evidence. Many of the same
reasons we affirmed the court’s initial appointment in Ivy A. I remained
applicable and valid.
      While Father was able to understand aspects of the section 366.26
hearing and that his parental rights were at risk, the bulk of Father’s
comments during the guardian ad litem hearing focused on irrelevant
considerations and demonstrated that he did not understand the proceedings.
He persisted in his refusal to recognize the court’s jurisdiction. He asserted
that as a “human/Creator,” he was not subject to state statutes or
regulations. He demanded the dependency be dismissed as unconstitutional
for lack of the court’s jurisdiction. These arguments continued to show
Father did not comprehend the basic nature of dependency proceedings.
      While he may have exhibited less hostility towards his new attorney
appointed for the section 366.26 hearing, there was still substantial evidence
for the court’s finding that Father was unable to rationally assist counsel in
the conduct of his defense. He filed papers without consulting his counsel. In
those papers and his arguments to the court, he cited cases as authority for



                                        12
propositions not stated or included in the opinions. For example, he
repeatedly cited Rodrigues, supra, 769 F.2d 1344, for the principle that “[a]ll
codes and rules and regulations are for government authorities only, not
human/Creators in accordance with God's law” and “[a]ll codes, rules, and
regulations are unconstitutional and lack due process.” But Rodrigues is a
workers’ compensation case addressing a court’s possible lack of jurisdiction
because administrative remedies may not have been exhausted. It says
nothing of a court’s lack of jurisdiction over an individual. (See id. at pp.
1347-1348.) Father’s demand that the dependency proceeding be dismissed
based on such misplaced authority underscores his inability to aid his
counsel.
      Father also contends the court applied the wrong legal standard when
it weighed his guardian ad litem appointment. He says the court’s standard
did not conform to our holding in In re Joann E. (2002) 104 Cal.App.4th 347
for dependency proceedings. That case articulated the standard as focusing
on “ ‘whether the parent understands the nature of the proceedings and can
assist the attorney in protecting his/her rights’ ” and “not whether the
individual is difficult to handle as a participant in the process.” (Id. at p.
359.) Father contends the court improperly imposed a rationality
requirement that allowed it to construe his obstinance or difficult behavior as
irrational behavior. We disagree. The court properly considered whether
Father was able to understand the nature of the dependency and whether
Father was able to rationally assist his counsel. In James F., supra, 42
Cal.4th 901, the Supreme Court recognized this to be a proper standard for a
guardian ad litem appointment. (Id. at p. 916 [“In a dependency proceeding,
a juvenile court should appoint a guardian ad litem for a parent if the
requirements of either Probate Code section 1801 or Penal Code section 1367



                                        13
are satisfied.”].) Apart from whatever difficulties Father’s behavior may have
presented, there was substantial evidence to support the court’s conclusion
Father neither understood the proceedings nor could he rationally assist his
lawyer.
      Father also argues that the court’s findings and orders regarding the
guardian ad litem appointment at the January 2020 hearing were erroneous
and must be vacated. But, any statements in the January hearing were
made weeks after the court held the in camera hearing and reevaluated
whether the appointment was appropriate. The guardian ad litem
appointment was proper when made, and as discussed above, was
substantially supported by the evidence presented during the in camera
proceeding when it was reconsidered. None of the court’s comments from the
January 2020 hearing undermined or compromised the validity of the
appointment.
B.    Adoptability Findings
      Father also argues that the juvenile court’s finding that Ivy was both
generally and specifically adoptable was unsupported by substantial
evidence. Again, we disagree.
      “A child who cannot be returned to his or her parent must be placed for
adoption, in legal guardianship, or in long-term foster care. [Citation.]
‘Adoption, where possible, is the permanent plan preferred by the
Legislature.’ ” (In re Jose C. (2010) 188 Cal.App.4th 147, 157-158 (Jose C.).)
To select adoption as the permanent plan, the court must find, by clear and
convincing evidence, the minor is likely to be adopted within a reasonable
time after parental rights are terminated. (§ 366.26, subd. (c)(1); In re B.D.
(2008) 159 Cal.App.4th 1218, 1231.) “ ‘The issue of adoptability . . . focuses
on the minor, e.g., whether the minor’s age, physical condition, and emotional



                                       14
state make it difficult to find a person willing to adopt the minor.’ ” (In re
Zeth S. (2003) 31 Cal.4th 396, 406.) “ ‘ “[T]he fact that a prospective adoptive
parent has expressed interest in adopting the minor is evidence that the
minor’s age, physical condition, mental state, and other matters relating to
the child are not likely to dissuade individuals from adopting the minor. In
other words, a prospective adoptive parent’s willingness to adopt generally
indicates the minor is likely to be adopted within a reasonable time either by
the prospective adoptive parent or by some other family.” ’ ” (In re Gregory A.
(2005) 126 Cal.App.4th 1554, 1562, italics omitted.) When a child’s adoption
cannot be predicted with confidence as a result of his or her relatively
advanced age, poor physical health, physical disability, or emotional
instability, the child is said to be not “generally” adoptable. (In re Brandon T.
(2008) 164 Cal.App.4th 1400, 1408.) In these circumstances, the child may
yet be found likely to be adopted under section 366.26 if a person has been
identified who is willing to adopt. Such children are deemed “specifically”
adoptable. (Id. at p. 1408.) “[W]hen a child is deemed adoptable ‘only
because a particular caretaker is willing to adopt, the analysis shifts from
evaluating the characteristics of the child to whether there is any legal
impediment to the prospective adoptive parent’s adoption and whether he or
she is able to meet the needs of the child.’ ” (Jose C., supra, 188 Cal.App.4th
at p. 158.) On appeal of a ruling on adoptability, “we look to the entire record
to determine whether there is substantial evidence to support the findings of
the juvenile court.” (In re Cole C. (2009) 174 Cal.App.4th 900, 915-916.)
      There was more than ample evidence that Ivy was both generally and
specifically adoptable. Ivy was yet an infant. Nothing about her age
undermined confidence in her adoptability. Nor were there any issues with
Ivy’s physical health or her development. The difficult behaviors she



                                        15
displayed were described by the mental health specialist who assessed Ivy as
common for a child whose placement had abruptly changed. Months before
the section 366.26 hearing, Ivy stopped biting and exhibiting aggressive
behavior around mealtimes. By the time of the section 366.26 hearing, she
was undergoing therapy to promote verbal expression, reinforce secure
attachment, and promote age appropriate behavior. Most importantly, her
current caregivers and prospective adoptive parents, with whom Ivy has lived
most of her life, wanted to adopt her and were committed to providing her a
permanent home. They had an approved home study on file, and there were
no legal impediments to their adopting her. Substantial evidence supported
the trial court’s adoptability findings.
                                 DISPOSITION
       The orders are affirmed.




                                           16
                                 _________________________
                                 Siggins, P.J.


WE CONCUR:


_________________________
Petrou, J.


_________________________
Jackson, J.




In re Ivy A., A159724



                            17